Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 1 of 26 PageID 539




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CHRISTOPHER PARFITT,

               Plaintiff,

v.                                                     Case No.: 2:19-cv-727-FtM-38NPM

JAMES LLORENS,

            Defendant.
______________________________/

               DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
     SECOND AMENDED COMPLAINT AND MEMORANDUM OF LAW IN SUPPORT

        Defendant, JAMES LLORENS (“Llorens” or “Defendant”), pursuant to Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure, hereby moves to dismiss the claims in the Second

Amended Complaint (Dkt. No. 67; SAC) of Christopher Parfitt (“Parfitt” or “Plaintiff”). As

addressed below, Plaintiff’s claims fail as a matter of law and the Second Amended Complaint

must be dismissed with prejudice.

                                   MEMORANDUM OF LAW

I.      Plaintiff Has Failed to Cure the Deficiencies in His Complaint

        On February 27, 2020, Defendants moved to dismiss Plaintiff’s Amended Complaint. (See

Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint (Dkt. No. 59)). On April 15, 2020,

the Court entered an Order granting the Motion. (See Order (Dkt. No. 66)). Specifically, the Court

dismissed Florida Gulf Coast University from the case, concluded that Plaintiff’s claim to compel

arbitration against the Board of Trustees of FGCU was barred by sovereign immunity, and

concluded that Plaintiff’s Amended Complaint was a shotgun pleading. The Court provided

Plaintiff with an opportunity to attempt to cure these deficiencies, if possible. (Id. at 13).
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 2 of 26 PageID 540




        On April 24, 2020, Plaintiff filed the Second Amended Complaint. In the Second Amended

Complaint, Plaintiff has dropped all of the parties except for Defendant Llorens. Plaintiff

continues to bring a procedural due process claim against Llorens pursuant to 42 U.S.C. § 1983,

this time divided into Counts I and II. (See SAC ¶¶ 60–75). In Count III, Plaintiff again attempts

to plead a petition to compel arbitration under Florida Statutes § 682.03, now asking this Court to

compel Llorens to direct the Board to arbitrate Plaintiff’s breach of contract claim under the

collective bargaining agreement (“CBA”) between the Board and the United Faculty of Florida.

(See id. at 16–17 & ¶ 6).

        Despite the opportunity to replead provided by this Court, Plaintiff still cannot state a claim

against Defendant Llorens as a matter of law. First, as to Plaintiff’s state law claim against

Defendant Llorens in his official capacity, the Court does not have jurisdiction over this claim.

The result is not different whether Plaintiff pleads the claim against the Board, which already has

been dismissed by this Court, or a state official in his official capacity, as Plaintiff has attempted

to do in the Second Amended Complaint. The Eleventh Amendment bars Plaintiff from bringing

a state law claim against a state official in federal court.

        Second, Plaintiff’s SAC fails to state a procedural due process claim against Defendant

Llorens. Defendant Llorens provided Plaintiff with notice and several opportunities to be heard

both before and after his termination. Plaintiff has not and cannot plead facts sufficient to state a

plausible procedural due process claim or overcome Defendant’s well-established qualified

immunity.

        Therefore, Plaintiff’s Second Amended Complaint must be dismissed.




                                                   2
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 3 of 26 PageID 541




II.    Facts Alleged in the Second Amended Complaint1

       A.      Llorens Notifies Plaintiff of a Complaint Filed Against Him

       Plaintiff was a non-tenured professor. (SAC ¶ 14, Compl. Ex. A).2 On October 29, 2018,

Precious Gunter (“Gunter”), the Director of FGCU’s Office of Institutional Equity and

Compliance, received a complaint through the University’s Ethics Point Hotline. (Compl. Ex. F

at 1). The complaint stated that Plaintiff engaged in a sexual relationship with a student in the

program that Plaintiff supervised. (Id.). Under FGCU’s Consensual Relationship Policy, “any

employee with supervisory responsibilities is prohibited from engaging in an undisclosed amorous,

dating, intimate or sexual relationship with an employee, student, volunteer or contractor whom

he/she supervises.”3 (Compl. Ex. D at 2). This policy also provides that “[t]he University has

determined that there is an inherent conflict of interest when a faculty member and a student

simultaneously maintain both an educational relationship and a consensual dating, amorous,

intimate, or sexual relationship.” (Id. at 3). As a result, the University “prohibits simultaneous

participation in both roles.” (Id.). “[E]ngaging in such misconduct may result in disciplinary

action up to and including separation from the University.” (Id.).



1
  Allegations in the SAC are cited solely for purposes of this Motion to Dismiss, and should not
be construed as admissions as to such allegations’ truthfulness. Indeed, many of the allegations in
the SAC are indisputably false. Nonetheless, some of these allegations are cited herein for the
purpose of this motion. Plaintiff also makes numerous allegations, particularly related to the
details of his purported relationship with an FGCU student, that are wholly impertinent and
irrelevant to the claims before this Court. (See, e.g., SAC ¶¶ 34, 42–43; Compl. Ex. H). These
allegations should be struck under Rule 12(f). There is no legitimate reason for including these
facts, including the identity of the student who complained that Plaintiff sexually harassed her, in
this SAC challenging the process related to Plaintiff’s termination.
2
  Plaintiff has incorporated the exhibits attached to the Complaint (Dkt. No. 1) by reference into
the SAC. (SAC ¶ 14 n.1). A district court can consider exhibits attached to a complaint in ruling
on a motion to dismiss. If the allegations of the complaint conflict with the contents of an exhibit,
the exhibit controls. See Crenshaw v. Lister, 556 F.3d 1283, 1292 (11th Cir. 2009).
3
  The policy defines supervisor as “[a]nyone who oversees, instructs, advises, directs or evaluates
the employment or educational progress of faculty, staff, students, volunteers, and/or contractors.”

                                                 3
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 4 of 26 PageID 542




       On November 1, 2018, Plaintiff met with Eunsook Hyun (“Hyun”), the Dean of the College

of Education at FGCU, and Defendant Llorens, the Interim Provost and Vice President for

Academic Affairs for FGCU. (SAC ¶¶ 2, 30–31). During the meeting, Defendant Llorens read a

document to Plaintiff which informed Plaintiff that FGCU had received a complaint of sexual

harassment against him, FGCU would be conducting a prompt investigation, and Plaintiff was

placed on administrative leave with pay pending the outcome of the investigation. (Id. ¶ 33;

Motion to Dismiss Ex. A).4

       B.      FGCU Investigates the Student’s Complaint and Provides Plaintiff with an
               Opportunity to be Heard

       On November 6, 2018, Gunter interviewed Plaintiff in connection with the investigation

into his alleged misconduct. (SAC ¶ 37). During the investigation, Gunter received additional

information regarding Plaintiff that alleged inappropriate relationships with two other students.

(Id. ¶ 38; Compl. Ex. F at 1). In addition to interviewing Plaintiff, the Complainant, and the two

other students, Gunter reviewed a voicemail, emails, and text messages exchanged between

Plaintiff, the Complainant, and one of the other students. (Compl. Ex. F at 2). Plaintiff admitted

to engaging in the sexual relationship with the Complainant while in a supervisory capacity and

violating the Consensual Relationship Policy. (Id.).

       On November 21, 2018, Gunter issued an investigative report, which summarized the

allegations of misconduct levied against Plaintiff and provided the investigation’s findings. (SAC

¶ 40, Compl. Ex. F). Gunter concluded, based, in part, on Parfitt’s own admission, that Plaintiff

clearly violated the Consensual Relationship Policy, and she explained the basis for this

conclusion:


4
 As Exhibit E to the Complaint is difficult to read, Defendant has attached a true and correct copy
of this document as Exhibit A to this Motion.

                                                4
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 5 of 26 PageID 543




        The [Plaintiff] served as the Complainant’s Professor and Supervisor. He also
        served on her dissertation committee. While in a supervisory capacity, the
        [Plaintiff] engaged in a sexual relationship with the Complainant whom is a student
        in the program that he supervised. The [Plaintiff] failed to disclose the existence of
        this sexual relationship thus taking no steps to alleviate the inherent conflict of
        interest. The Complainant stated that due to the [Plaintiff’s] position and promises
        that he made to assist her with future employment, etc., she felt obligated to engage
        in their sexual relationship out of fear of retaliation. Here, whether that fear truly
        existed is irrelevant because the [Plaintiff] admitted to engaging in the sexual
        relationship while in a supervisory capacity. As such, the evidence is sufficient to
        support a finding of a policy violation.

(Compl. Ex. F at 2). A copy of the report was sent electronically to Plaintiff. (Id. at 1).

        C.        The University Notifies Plaintiff of Intent to Terminate and Provides Him with
                  an Opportunity to be Heard Before Terminating His Employment

        On November 27, 2018, Llorens and Hyun met with Plaintiff and provided him with a letter

which notified him of the University’s intent to terminate Plaintiff’s employment, effective at the

close of business on December 7, 2018. (SAC ¶ 41; Motion to Dismiss Ex. B).5 Specifically, this

letter provided:

       Defendant Llorens reviewed “the case against [Parfitt] alleging sexual harassment,” which

        included Plaintiff’s admission that he violated the University’s Consensual Relationship

        Policy.

       “In general, [Parfitt’s] actions [we]re found to be inconsistent with the University’s goals

        of adherence to acceptable practices and policies as well as reasonable standards of

        integrity and professionalism.”

       As a result, Defendant Llorens provided Plaintiff with express notice of the University’s

        intent to take disciplinary action before the disciplinary action was imposed.



5
 Plaintiff signed the letter to verify its receipt on November 27, 2018. (Motion to Dismiss Ex. B).
As Exhibit G to the Complaint is difficult to read, Defendant has attached a true and correct copy
of this document as Exhibit B to this Motion.

                                                  5
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 6 of 26 PageID 544




(Motion to Dismiss Ex. B). Defendant Llorens further explained that the CBA provides an

employee may be terminated upon just cause and just cause is defined as misconduct. (Compl.

Ex. B at 43; Motion to Dismiss Ex. B). He further notified Plaintiff that, pursuant to the CBA, he

was providing notice of the “intent to terminate [Plaintiff’s] employment with Florida Gulf Coast

University for misconduct (violation of the University’s Consensual Relationship Policy) effective

at the close of business on Friday, December 7, 2018.” (Motion to Dismiss Ex. B). Defendant

Llorens informed Plaintiff of his right within ten calendar days “to provide a written response

outlining reasons [he] believe[s] the intended action should not be taken.” (Id.).

       On November 30, 2018, Plaintiff provided Defendant Llorens with a four-page written

response. (SAC ¶ 44; Compl. Ex. H). In the letter, Plaintiff again admitted to violating the

Consensual Relationship Policy and requested that the University impose lesser discipline for this

violation. (Compl. Ex. H at 1). Plaintiff also provided “contextual evidence” that he believed

needed to be considered to convince the University to impose lesser discipline. (Id.).

       D.      After Providing Plaintiff with Opportunities to Be Heard, Llorens Notifies
               Plaintiff of Termination

       After reviewing Plaintiff’s four-page written response, on December 5, 2018, Defendant

Llorens sent Plaintiff a letter notifying him of the intent to terminate his employment for

misconduct as of December 7, 2018. (SAC ¶ 46; Motion to Dismiss Ex. C).6 Defendant Llorens

noted that Plaintiff previously was provided with notice of the University’s intent to terminate his

employment and that Plaintiff had an opportunity to respond, which he did when he provided the

written response on November 30, 2018. (Motion to Dismiss Ex. C). Defendant Llorens indicated

that he reviewed Plaintiff’s response, but found that it “provided no compelling reason why the


6
 As Exhibit I to the Complaint is difficult to read, Defendant has attached a true and correct copy
of this document as Exhibit C to this Motion.

                                                 6
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 7 of 26 PageID 545




intended action should not be taken.” (Id.). As a result, Defendant Llorens expressly stated:

“[Y]ou are hereby notified that you will be separated from the University through termination on

December 7, 2018, and are not eligible for rehire.” (Id.). He also expressly informed Plaintiff that

“this action by the University is subject to Article 20, Grievance Procedure and Arbitration.” (Id.).

       E.      After His Termination, Plaintiff Has Another Opportunity to Be Heard
               Through a Grievance and Subsequent Grievance Meetings

       On December 18, 2018, after his termination, Plaintiff filed a Step 2 grievance, alleging

that the Board violated Article 16, Sections 2, 3, and 6 of the CBA. (SAC ¶ 53; Compl. Ex. J).

Specifically, he asserted that the University failed to impose progressive discipline, the University

did not have just cause, and he should have been given 6 months’ notice before his termination.

(Id.). The CBA provides that “[t]he filing of a grievance constitutes a waiver of any applicable

rights to review of University action pursuant to the Administrative Procedures Act, Chapter 120,

Florida Statutes, or to the review of such action under university regulations, policies, procedures

which may otherwise be available to address such matters.” (Compl. Ex. B). Thus, by filing the

grievance, Plaintiff voluntarily waived his right to be heard through certiorari or other state

procedures. Nonetheless, through the grievance procedure itself, Plaintiff was afforded numerous

additional opportunities to be heard.

       On January 4, 2019, the grievance was assigned to a university representative, Tanya

Benford. (Compl. Ex. J at 2). Benford met with Plaintiff on January 10, 2019, to discuss his

grievance, and again on January 25, 2019, to obtain additional clarification on points discussed in

the prior meeting. (Id.). At the Step 2 meetings, the grievant has the right to present any evidence

in support of the grievance. (Compl. Ex. B at 71). The grievant also has “the right, upon written

request, to a copy of any identifiable documents relevant to the Step 2 grievance and not previously

provided or not available on the University’s website or share drive.” (Id.). Plaintiff did not make


                                                 7
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 8 of 26 PageID 546




any written request for any documents nor does he allege that he did so. However, it cannot be

disputed that he had the opportunity to do so.

       On February 19, 2019, Benford denied the grievance and sent Plaintiff a written decision

summarizing and explaining the reasons for her decision. (Compl. Ex. K at 1). Benford provided

a detailed report “summariz[ing] [her] findings, decisions, and underlying reasoning regarding

each of the alleged violations.” (Id.). This decision included a list of the documents referred to in

the decision as well as any additional documents presented by either party during the review of the

grievance. (Id.).

       F.      Plaintiff Had the Opportunity to be Heard Through Arbitration, But He
               Failed to Comply with the Administrative Exhaustion Requirements in the
               CBA

       According to Article 20.6(F)(1) of the CBA, “[i]f the grievance has not been satisfactorily

resolved at Step 2, [the Union] may, upon the request of the grievant, proceed to Step 3 Request

for Arbitration within the time limitations outlined in this Agreement.” (Compl. Ex. B at 72

(emphasis added)). “All Step 3 Requests for Arbitration must be filed with the Office of Academic

Affairs within thirty (30) days of the receipt of the Step 2 decision . . . by the grievant and [the

Union].” (Id. (emphasis added)). Additionally, the CBA requires that all demands for arbitration

be signed by “the grievant and sent by [the Union] to the Office of Academic Affairs and the UFF-

FGCU State President or State Director of Arbitration.” (Id.). “As the certified bargaining agent

UFF-FGCU State Office shall decide whether to proceed to arbitration.” (Id.). As the CBA

provides, a notice of intent to arbitrate from the Union’s state office is required to proceed to

arbitration. (Id.). Finally, as the CBA expressly provides, “[a] grievance which has been filed at

Step 3 and on which no action has been taken by the grievant or UFF-FGCU State Office for sixty

(60) days shall be deemed withdrawn and resolved in accordance with the decision issued at the

prior Step.” (Id. at 75). Likewise, it also cautions that “[u]pon the failure of the grievant or the

                                                 8
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 9 of 26 PageID 547




UFF-FGCU, where appropriate, to file an appeal within the time limits provided in this Article,

the grievance shall be deemed to have been resolved by the decision at the prior step.” (Id. at 70).

       Plaintiff alleges that on March 20, 2019, he submitted a request for arbitration pursuant to

the CBA. (SAC ¶ 56; Compl. Ex. L). However, as outlined in the CBA, in order to proceed to

arbitration, the Union was required to submit a request for arbitration by March 21, 2019 (thirty

days after receipt of the Step 2 decision) to the Office of Academic Affairs. As evidenced by

Exhibit L to Plaintiff’s Complaint, Plaintiff failed to follow the procedures for requesting

arbitration. (See Compl. Ex. L). Plaintiff does not allege and the exhibits to the Complaint do not

support that the Union requested to proceed to arbitration on Plaintiff’s grievance within the time

period provided in the CBA. Indeed, the demand for arbitration, which was attached as Exhibit L

to the Complaint, is not signed by the Union. (See id.). Pursuant to the CBA, which was ratified

by the bargaining unit, only the certified bargaining agent, UFF-FGCU State Office, shall

determine whether to proceed to arbitration.7 Plaintiff does not allege that FGCU received notice

of intent to proceed to arbitration from the UFF-FGCU State Office, the certified bargaining agent.

Consequently, Plaintiff’s request for arbitration was time-barred and, pursuant to the express terms

of the CBA, the grievance was resolved at Step 2. (See Compl. Ex. B).

III.   Legal Argument

       A.      Rule 12(b)(1) Standard

       Rule 12(b)(1) motions to dismiss assert a lack of subject matter jurisdiction. Eleventh

Amendment immunity analysis is appropriately conducted under 12(b)(1) where it does not

implicate the merits. See Thomas v. U.S. Postal Service, 364 F. App’x 600, 601 (11th Cir. 2010)


7
 Parfitt, of course, had the opportunity to challenge the decision by filing an unfair labor practice
charge with PERC against the Union if he believed that this decision was a violation of the Union’s
duty of fair representation. Parfitt elected not to do so.

                                                 9
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 10 of 26 PageID 548




 (“[A] dismissal on sovereign immunity grounds should be pursuant to Rule 12(b)(1) because no

 subject-matter jurisdiction exists.”); Ostroff v. State of Fla., Dep’t of Health & Rehab. Servs., 554

 F. Supp. 347, 355 n.13 (M.D. Fla. 1983) (electing to analyze the state agency defendant’s Eleventh

 Amendment defense under Rule 12(b)(1)).

        B.      Rule 12(b)(6) Standard

        Rule 12(b)(6) allows a party to raise a defense based on “failure to state a claim upon which

 relief can be granted.” To survive a motion to dismiss, a pleading “must plausibly allege all the

 elements of the claim for relief.” Feldman v. Am. Dawn, Inc., 849 F.3d 1333, 1339 (11th Cir.

 2017) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). When considering a motion to dismiss

 pursuant to Rule 12(b)(6), a court must “take the factual allegations in the complaint as true and

 construe them in the light most favorable to the plaintiffs.” Edwards v. Prime, Inc., 602 F.3d 1276,

 1291 (11th Cir. 2010).

        That maxim, however, does not apply to “labels and legal conclusions.” Id. Labels,

 conclusions, and formulaic recitations of the elements of a cause of action are insufficient. Iqbal,

 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Mere naked

 assertions are insufficient. Id. Indeed, “conclusory allegations, unwarranted factual deductions or

 legal conclusions masquerading as facts will not prevent dismissal.” Davila v. Delta Air Lines,

 Inc., 326 F.3d 1183, 1185 (11th Cir. 2003). A complaint must contain sufficient factual matter,

 which, if accepted as true, would “state a claim to relief that is plausible on its

 face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff

 pleads facts that allow the court to draw the reasonable inference that the defendant is liable for

 the misconduct alleged.” Id.




                                                  10
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 11 of 26 PageID 549




        C.      Plaintiff’s State Law Claim to Compel Arbitration (Count III) Must Be
                Dismissed For Lack of Subject Matter Jurisdiction

        In Count III, Plaintiff brings a claim under state law against Defendant Llorens in his

 official capacity.8 (SAC ¶ 6). Specifically, Count III is a petition to compel arbitration under

 Florida Statutes § 682.03, asking this Court to compel Defendant Llorens to “direct and authorize

 FGCU’s participation in arbitration” of Plaintiff’s breach of the CBA claim.9 (See SAC ¶¶ 6, 15–

 16). However, this claim is barred by the Eleventh Amendment.

        “Suits against a state officer in his or her official capacity are considered to be suits against

 the state.” Thorne v. Chairperson Fla. Parole Comm'n, 427 F. App'x 765, 769–70 (11th Cir. 2011);

 see also Carr v. City of Florence, Ala., 916 F.2d 1521, 1524 (11th Cir. 1990). Even when only

 prospective relief is sought, the Eleventh Amendment bars state law claims against a state in

 federal court. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 104–106 (1984); see also

 Thorne, 427 F. App'x at 769–70.

        It does not matter whether that claim is brought against a state official in his or her official

 capacity or against the state itself. The result is the same – the claim is barred by the Eleventh


 8
   In the SAC, Plaintiff asserts that the request to compel arbitration is “in compliance with the
 Federal Constitution, the CBA, and applicable Florida law.” (SAC ¶ 6). It is unclear as to what
 Plaintiff is attempting to invoke with this language. There is no federal constitutional right to
 arbitration. See Jolibois v. Fla. Int'l Univ. Bd. of Trustees, 654 F. App’x 461, 466 (11th Cir. 2016)
 (“Jolibois’s suspension and termination did not violate his procedural due process rights, because
 a violation of CBA procedures does not necessarily equate to a due process violation under the
 federal constitution.”). Nonetheless, Count III is only pled under state law. Indeed, the title of
 Count III is “Petition to Compel Arbitration pursuant to FL. Stat. § 682.03.” (SAC at 16).
 9
   Defendant Llorens is not party to the CBA. (Compl. Ex. B). The CBA is solely and exclusively
 between the Board and the Union. (Id.). As a result, Plaintiff cannot bring a claim under § 682.03.
 See Hosp. Ventures of Coral Springs, L.C. v. Am. Arbitration Ass’n Inc., 755 So. 2d 159, 160
 (Fla. 4th Dist. Ct. App. 2000) (“The only proper parties to a lawsuit under section 682.03 to
 determine the propriety of arbitration are the parties to the arbitration agreement . . . .”).
 Additionally, while Plaintiff asks this Court to compel Defendant Llorens to “direct and authorize
 FGCU’s participation in arbitration,” Plaintiff does not establish that Defendant Llorens has any
 authority to direct the Board to take action. Thus, even if this claim were not absolutely barred by
 the Eleventh Amendment, it also would fail to state a claim upon which relief could be granted.

                                                   11
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 12 of 26 PageID 550




 Amendment. See Thorne, 427 F. App’x at 769-70 (concluding that the plaintiff’s state law claims

 against state officials in federal court for prospective relief were barred by the Eleventh

 Amendment); see also Morris v. Wallace Cmty. Coll.-Selma, 125 F. Supp. 2d 1315, 1344 (S.D.

 Ala. 2001) (“While the Eleventh Amendment allows a federal suit against a state official in his

 official capacity for certain forms of prospective equitable relief to rectify violations of federal

 law, no similar exception exists when the state official is sued in federal court for violations of

 state law.”), aff'd sub nom. Morris v. Wallace Cmty., 34 F. App'x 388 (11th Cir. 2002). As a result,

 Defendant Llorens’s “immunity pursuant to the Eleventh Amendment is absolute.” Morris, 125

 F. Supp. 2d at 1344. Therefore, this Court lacks jurisdiction over this claim and it must be

 dismissed.

        D.      Plaintiff Fails to State a Claim for a Violation of Procedural Due Process

                1.      Plaintiff Fails to Plausibly Allege a Deprivation of Constitutional
                        Rights

        Counts I and II of the Second Amended Complaint allege that Defendant Llorens violated

 Plaintiff’s right to procedural due process under the Fifth and Fourteenth Amendments. (SAC ¶¶

 60–75). College professors terminated mid-contract have interests in their continued employment

 that are safeguarded by constitutional due process. See Bd. of Regents of State Colls. v. Roth, 408

 U.S. 564, 576–77 (1972). However, in order to establish a violation of procedural due process

 under the Fourteenth Amendment, the Plaintiff must establish (1) “‘a deprivation of a

 constitutionally-protected liberty or property interest’” and (2) “a ‘constitutionally inadequate

 process.’” Foxy Lady, Inc. v. City of Atlanta, Ga., 347 F.3d 1232, 1236 (11th Cir. 2003); see also

 Craig v. Selma City School Bd., 801 F. Supp. 585, 589-90 (S.D. Ala. 1992). The “essential

 requirements of due process” are notice and a pre-termination opportunity to respond. See

 Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546 (1985) (explaining that a “tenured


                                                 12
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 13 of 26 PageID 551




 employee is entitled to oral or written notice of the charges against him, an explanation of the

 employer’s evidence, and an opportunity to present his side of the story” before a state or state

 agency may terminate the employee). “Requiring any more prior to termination would intrude to

 an unwarranted extent on the government’s interest in quickly removing an unsatisfactory

 employee.” Id.; see also Harrison v. Wille, 132 F.3d 679, 684 (11th Cir. 1998) (“[A] full

 evidentiary hearing is not required.”).

        Further, “the law is well established that the mere failure to follow state procedures does

 not necessarily rise to the level of a violation of federal procedural due process rights.” Maddox

 v. Stephens, 727 F.3d 1109, 1124 n.15 (11th Cir. 2013); Harris v. Birmingham Bd. of Educ., 817

 F.2d 1525, 1528 (11th Cir. 1987) (“[W]e emphasize that the violation of a state statute outlining

 procedure does not necessarily equate to a due process violation under the federal constitution. If

 otherwise, federal courts would have the task of insuring strict compliance with state procedural

 regulations and statutes.”); Jolibois, 654 F. App’x at 466 (“Jolibois’s suspension and termination

 did not violate his procedural due process rights, because a violation of CBA procedures does not

 necessarily equate to a due process violation under the federal constitution.” (citation and internal

 quotation marks omitted)).

        Here, as explained above, Defendant Llorens satisfied the essential requirements of

 constitutional due process by providing Plaintiff with notice of the allegations against him, an

 explanation of FGCU’s evidence, and a pre-termination opportunity to respond.               Plaintiff

 undisputedly was provided notice of the allegations against him. On November 1, 2018, Plaintiff

 was informed that FGCU had received a complaint of sexual harassment against him. (SAC ¶ 31;

 Motion to Dismiss Ex. A). On November 6, 2018, Gunter interviewed Plaintiff regarding his

 alleged misconduct. (SAC ¶¶ 37–38). Plaintiff admitted to engaging in the sexual relationship



                                                  13
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 14 of 26 PageID 552




 with the Complainant while in a supervisory capacity and violating the Consensual Relationship

 Policy. (Compl. Ex. F at 2). On November 21, 2018, Gunter sent Plaintiff the investigative report,

 which provided additional notice by summarizing the allegations of misconduct levied against

 Plaintiff and providing the investigation’s findings as well as an explanation of the evidence

 supporting those findings. (SAC ¶ 40; Compl. Ex. F). On November 27, 2018, Plaintiff was

 provided with notice that FGCU intended to terminate his employment based on the findings from

 the investigation. (Motion to Dismiss Ex. B). In this notice, Llorens identified the contemplated

 disciplinary action (termination), the reason for that action, and an explanation of why the

 University was contemplating this action. (Id.). After providing Plaintiff with an opportunity to

 respond, Llorens provided notice to Plaintiff that he had reviewed Plaintiff’s explanation, did not

 find it persuasive, and was going to terminate his employment on December 7, 2018. (Motion to

 Dismiss Ex. C). It also provided notice to Plaintiff that the grievance and arbitration process in

 the CBA applied to this decision. (Id.).

        In addition to the notice provided to Plaintiff, Plaintiff also was given numerous

 opportunities to be heard in response to this notice. Plaintiff had an opportunity to respond during

 the interview with Gunter on November 6, 2018, after Plaintiff received notice of the complaint

 being investigated. (Compl. Ex. F). Likewise, after receiving written notice of the findings,

 evidence to support the findings, and an explanation of reason for the findings as well as written

 notice of the intent to terminate Plaintiff based on the findings of the investigation, Plaintiff had

 another opportunity to respond. As a result, on November 30, 2018, Plaintiff provided a four-page

 written response outlining reasons he believed the intended action should not be taken. (SAC ¶

 44; Compl. Ex. H). This letter was considered before the termination decision was made. (SAC

 ¶ 50; Motion to Dismiss Ex. C).



                                                  14
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 15 of 26 PageID 553




        Most of Plaintiff’s complaints are his disagreement with the result of the process given

 him. These allegations are insufficient to state a claim. As the Eleventh Circuit has recognized,

 “quarrel[ing] with the result of a proceeding does not state a claim that due process was not

 afforded[;] . . . procedural due process does not guarantee a particular result.” Schiavo ex. rel.

 Schindler v. Schiavo, 403 F.3d 1289, 1295 (11th Cir. 2005) (per curiam). Likewise, Plaintiff’s

 complaint also is premised on the alleged violations of the CBA, which is insufficient to state a

 claim for a constitutional deprivation.10 Jolibois, 654 F. App’x at 466. Additionally, Plaintiff’s

 complaint that Llorens was a “non-objective decision maker” also is insufficient to state a claim

 for two reasons. (SAC ¶ 74). First, Plaintiff has failed to plead any facts to support the conclusion

 that Llorens was not objective. Second, as the Eleventh Circuit found in McKinney v. Pate, bias

 of the decision maker does not amount to a procedural process violation unless there is no

 mechanism to challenge the bias. See 20 F.3d 1550, 1562-63 (11th Cir. 1994). As set forth below,

 Plaintiff had numerous mechanisms available to him to challenge any alleged bias of Llorens and

 Plaintiff failed to take advantage of these opportunities.




 10
   Plaintiff cannot use a constitutional due process claim to allege a breach of the CBA. This Court
 has no jurisdiction over such a claim. See Miami Ass’n of Firefighters Local 587 v. City of Miami,
 87 So. 3d 93, 95 (Fla. Dist. Ct. App. 3d 2012) (“The issue presented on appeal is whether a
 violation of the requirements and procedures under the Collective Bargaining Agreement and those
 provided in Florida statutes creates an issue within the jurisdiction of the circuit court prior to
 being heard by PERC. We agree with the trial court that it does not.”); Sickon v. School Board of
 Alachua County, Fla., 719 So. 2d 360, 364 (Fla. Dist. Ct. App. 1st 1998) (“Redress for violations
 of rights arising under the collective bargaining agreement must be pursued in the manner
 contemplated by the collective bargaining agreement”). Indeed, “[e]ven where allegations of
 unfair labor practices. . . present issues of denial of due process of law, PERC has exclusive
 jurisdiction, and such a complaint is subject to dismissal.” City of Miami, 87 So. 3d at 96. Thus,
 the alleged breach of a CBA does not establish a violation of constitutional due process. In order
 to state such a claim, Plaintiff must establish a constitutionally, not contractually, inadequate
 process. Plaintiff cannot meet this burden in this case.

                                                  15
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 16 of 26 PageID 554




         Finally, Plaintiff alleges that Llorens and FGCU denied him access to unspecified

 documents, which he contends is a violation of constitutional due process. (See SAC ¶¶ 20, 52,

 74). Plaintiff does not provide any details about the content of these documents, how Llorens is

 responsible for the denial,11 or how the unspecified documents were relevant given that he admitted

 to violating the Consensual Relationship Policy. (Complaint Ex. F at 2; Ex. H). Indeed, it appears,

 based on Plaintiff’s allegation, that FGCU did not refuse to provide documents—Parfitt declined

 to pay for them. (See SAC ¶ 52). Plaintiff does not allege how Defendant Llorens had any role in

 this process. (Id.). Notably, Plaintiff stated in his letter in response to the notice of intent to

 terminate that he “provided relevant documentation” to Gunter during the investigation.

 (Complaint Ex. H).12

         Regardless, as a matter of constitutional law, no formal pre-hearing discovery must be

 provided to satisfy procedural due process. See Nash v. Auburn Univ., 812 F.2d 655, 664 (11th

 Cir. 1987) (“Due process requires that appellants have the right to respond, but their rights in the

 academic disciplinary process are not co-extensive with the rights of litigants in a civil trial or with

 those of defendants in a criminal trial.”); see also Ashton v. Whitman, 94 F. App’x 896, 900–01

 (3d Cir. 2004) (recognizing the limited purpose of pre-termination proceedings and that due

 process does not require an employer to provide every piece of evidence relevant to an employee’s



 11
    Indeed, Plaintiff does not even allege that he directed his purported request for documents to
 Defendant Llorens or that Defendant Llorens had knowledge of this request. (SAC ¶ 52).
 12
    Plaintiff did not complain of lack of access to documents in his letter in response to the notice
 of intent to terminate (see Complaint Ex. H) or his Step 2 grievance (see Complaint Ex. J). Further,
 Plaintiff does not allege that he took advantage of the document production procedures outlined in
 the CBA, which allowed him to make written requests for relevant documents. (See Complaint
 Ex. B at 71). To the extent that Plaintiff alleges that the unspecified documents were part of a
 public records request under Chapter 119 (see SAC ¶ 52), the statute specifically provides a state
 law remedy for alleged violations. See Fla. Stat. § 119.11. Thus, there were adequate remedies
 for any alleged defect in process based on the lack of document production.

                                                   16
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 17 of 26 PageID 555




 termination); Kelly v. U.S. EPA, 203 F.3d 519, 523 (7th Cir. 2000) (stating that “there is no

 constitutional right to pretrial discovery in administrative proceedings”); Derstein v. Kansas, 915

 F.2d 1410, 1413 (10th Cir. 1990) (concluding the pre-termination meeting and ten days to respond

 afforded procedural due process despite the fact that employee did not know of all relevant facts

 and was not given copy of the sexual harassment investigation transcript at the meeting), abrogated

 on other grounds by Fed. Lands Legal Consortium ex rel. Robart Estate v. United States, 195 F.3d

 1190, 1195 (10th Cir. 1999); N. L. R. B. v. Interboro Contractors, Inc., 432 F.2d 854, 857–58 (2d

 Cir. 1970) (citing Miner v. Atlass, 363 U.S. 641 (1960)) (“It is well settled that parties to judicial

 or quasi-judicial proceedings are not entitled to pre-trial discovery as a matter of constitutional

 right.”). Plaintiff seeks even more process than is afforded to federal criminal defendants.

 Weatherford v. Bursey, 429 U.S. 545, 559 (1977) (concluding that there is no general

 constitutional right to discovery in a criminal case).

        The fundamental requirement of due process is the opportunity to be heard at a meaningful

 time and in a meaningful manner. Mathews v. Eldridge, 424 U.S. 319, 333 (1976). Defendant

 Llorens satisfied the essential requirements of due process by providing Plaintiff with notice of the

 allegations against him, an explanation of FGCU’s evidence, and a pre-termination opportunity to

 respond. Plaintiff also was given numerous opportunities to be heard post-termination. The

 University was not required to provide anything more. See Cleveland Bd. of Educ. v. Loudermill,

 470 U.S. 532, 546 (1985) (stating that requiring any more than notice and an opportunity to

 respond “would intrude to an unwarranted extent on the government’s interest in quickly removing

 an unsatisfactory employee”).

        The Second Amended Complaint establishes that Plaintiff received notice and an

 opportunity to be heard, which is all that is required under the Constitution. See Jolibois, 654 F.



                                                  17
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 18 of 26 PageID 556




 App’x at 466. Thus, there are no facts pled in the Second Amended Complaint that plausibly

 suggest a deprivation of Plaintiff’s procedural due process rights.

                  2.     Plaintiff Failed to Take Advantage of Additional State Remedies

            Even assuming the pre-termination procedures were somehow deficient, Plaintiff’s claim

 still fails because Plaintiff failed to take advantage of additional state remedies, which were

 available to cure any alleged defects. See Foxy Lady, Inc., 347 F.3d at 1238; Reams v. Irvin, 561

 F.3d 1258, 1266 (11th Cir. 2009) (“It is well-settled that a constitutional violation is actionable

 under § 1983 ‘only when the state refuses to provide a process sufficient to remedy the procedural

 deprivation.’”); McKinney, 20 F.3d at 1557, 1563 (finding that courts “look to whether the

 available state procedures were adequate to correct the alleged procedural deficiencies”). This

 rule is based on the principle that “‘the state must have the opportunity to remedy the procedural

 failings of its subdivisions and agencies in the appropriate fora – agencies, review boards, and state

 courts before being subjected to a claim alleging a procedural due process violation.’” Reams,

 561 F.3d at 1266; see also Horton v. Bd. of County Comm’rs of Flagler County, 202 F.3d 1297,

 1300 (11th Cir. 2000). “[T]he state procedure must be able to correct whatever deficiencies exist

 and to provide plaintiff with whatever process is due.” Cotton v. Jackson, 216 F.3d 1328, 1331

 (11th Cir. 2000).

        “If adequate state remedies were available but the plaintiff failed to take advantage of them,

 the plaintiff cannot rely on that failure to claim that the state deprived him of procedural due

 process.” McKinney, 20 F.3d at 1565. Indeed, the Eleventh Circuit explained this principle as

 follows:

        The McKinney rule is not micro in its focus, but macro. It does not look to the
        actual involvement of state courts or whether they were asked to provide a remedy
        in the specific case now before the federal court. Instead, the McKinney rule looks
        to the existence of an opportunity – to whether the state courts, if asked, generally
        would provide an adequate remedy for the procedural deprivation the federal court

                                                  18
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 19 of 26 PageID 557




        plaintiff claims to have suffered. If state courts would, then there is no federal
        procedural due process violation regardless of whether the plaintiff has taken
        advantage of the state remedy or attempted to do so.

 Horton, 202 F.3d at 1300; see also Foxy Lady, Inc., 347 F.3d at 1239. The Fourteenth Amendment

 merely requires the opportunity for procedural due process, not that the plaintiff actually take

 advantage of it. See Horton, 202 F.3d at 1300. Therefore, if there were procedural deficiencies in

 the pre-termination process, those defects are not actionable if there were adequate and available

 state law remedies, even if Plaintiff failed to take advantage of them.

        In this case, Plaintiff has not pled in the Second Amended Complaint that state law

 remedies were inadequate. (SAC ¶¶ 60-75). Instead, the Second Amended Complaint and its

 exhibits establish that these remedies were adequate. After his termination, Plaintiff elected to file

 a grievance under the CBA. Pursuant to the CBA, the filing of a grievance waives the employee’s

 right to seek judicial review of the University’s decision under the Administrative Procedures Act

 or pursuant to other University regulations, policies, or procedures. (Compl. Ex. B at 69). Thus,

 while Plaintiff could have sought judicial review in state court, see, e.g., Spiegel v. Univ. of S.

 Fla., 555 So. 2d 428, 428 (Fla. Dist. Ct. App. 2d 1989); Couchman v. Univ. of Cent. Fla., 84 So.

 3d 445, 446–47 (Fla. Dist. Ct. App. 5th 2012) (concluding that the plaintiff could seek certiorari

 review, including a due process claim, as of right of a state university’s decision in state court),

 Parfitt voluntarily waived this state remedy when he elected to file a grievance under the CBA.

 (Compl. Ex. B at 69). As such, there was an adequate state remedy for the alleged procedural due

 process violation, but Plaintiff elected not to take advantage of it. See Reams, 561 F.3d at 1267;

 Foxy Lady, Inc., 347 F.3d at 1239. As in McKinney, if Parfitt had not elected to waive his state

 law remedies, “that forum might well have prevented [the alleged] violation of [the plaintiff’s]




                                                  19
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 20 of 26 PageID 558




 procedural due process rights and thereby obviated the need for this suit.” McKinney, 20 F.3d at

 1561.

         Moreover, the grievance process itself provided Plaintiff with adequate remedies for any

 alleged procedural violation. Farhat v. Jopke, 370 F.3d 580, 596 (6th Cir. 2004) (“The law is also

 clear that grievance procedures provided by a collective bargaining agreement can satisfy a

 plaintiff’s entitlement to post-deprivation due process.”). After Plaintiff filed the grievance, he

 was given multiple additional opportunities to be heard through the written grievance as well as

 by attending two grievance meetings. (Compl. Ex. J at 2; Ex. B at 71). While the grievance was

 denied, that denial did not end the process available to Plaintiff. According to Article 20.6(F) of

 the CBA, Plaintiff could have proceeded to arbitration if the Union had timely requested it.

 (Compl. Ex. B at 72).

         While the parties disagree as to whether Plaintiff made a proper and timely demand for

 arbitration,13 Plaintiff does not deny that this remedy, an arbitration, was available to him. (SAC

 ¶ 46; Compl. Ex. I). Plaintiff admits that Defendant Llorens informed him that this remedy was

 available to him on December 5, 2018. (Id.). Had Plaintiff properly requested arbitration, Plaintiff

 would have received a full hearing before an impartial arbitrator. (Compl. Ex. B at 72-73).




 13
    Plaintiff contends that Defendant Llorens committed a constitutional deprivation of procedural
 due process by ignoring and failing “to follow through with PARFITT’s timely request for
 arbitration.” (SAC at 15). There is no constitutional right to arbitration. In fact, as set forth above,
 this is a claim that lies with the sole jurisdiction of PERC. (See supra note 10). Furthermore,
 Plaintiff does not allege that he provided Defendant Llorens with the Request for Arbitration. (SAC
 ¶ 56). Indeed, the Request for Arbitration form, attached as Exhibit L to the Complaint, belies any
 assertion it was received by the FGCU Office of Academic Affairs. (Compl. Ex. L). It likewise
 does not reflect that it was even received by the Union as required by the CBA. While the document
 provides for the signature of the name of the individual who received the request in the Office of
 Academic Affairs, this document is not signed. (Id.). As a result, Plaintiff fails to plead any facts
 to support the conclusion that Defendant Llorens ignored and failed to follow through on the
 request for arbitration.

                                                   20
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 21 of 26 PageID 559




 Plaintiff also would have had a limited right of judicial review pursuant to Florida Statutes §

 682.13. (Id.). As recognized in McKinney, the Court does not look to whether an arbitration

 occurred, but whether there was the existence of an opportunity. 20 F.3d at 1565; see also Horton,

 202 F.3d at 1300. It is not disputed that the opportunity existed and it was an adequate remedy.

 According to Plaintiff, the opportunity and adequate remedy still exist, which also is fatal to his

 due process claims. See id.

        As a result, Plaintiff failed to show that the state remedies available to him were inadequate

 to remedy any alleged procedural deprivations and Plaintiff cannot state a claim for a procedural

 due process violation. As a result, Counts I and II must be dismissed.

                3.      Defendant Llorens Is Entitled to Qualified Immunity

        The doctrine of qualified immunity provides “complete protection for government officials

 sued in their individual capacities as long as their conduct violates no clearly established statutory

 or constitutional rights of which a reasonable person would have known.” Lee v. Ferraro, 284 F.3d

 1188, 1193–94 (11th Cir. 2002) (quotation marks and citation omitted). “The purpose of this

 immunity is to allow government officials to carry out their discretionary duties without the fear

 of personal liability or harassing litigation” Id. at 1194. “Because qualified immunity is a defense

 not only from liability, but also from suit, it is important for a court to determine the validity of a

 qualified immunity defense as early in the lawsuit as possible.” Id. (quotation marks and citation

 omitted). Because there is no way to un-sue a state official, and the protections secured by

 immunity are lost if a suit is allowed to continue, courts have established “a heightened pleading

 requirement when a plaintiff brings a § 1983 complaint against officials acting in their individual

 capacities.” Washington v. Bauer, 149 F. App’x 867, 870 (11th Cir. 2005) (quoting Laurie v.

 Alabama Court of Criminal Appeals, 256 F.3d 1266, 1275-76 (11th Cir. 2001)).



                                                   21
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 22 of 26 PageID 560




        In order to receive qualified immunity, the public official “must first prove that he was

 acting within the scope of his discretionary authority when the allegedly wrongful acts occurred.”

 Id. at 1194 (quotation marks and citations omitted). In analyzing whether the official was acting

 within her discretionary authority, courts assess “whether the government employee was (a)

 performing a legitimate job-related function (that is, pursuing a job-related goal), (b) through

 means that were within his power to utilize.” Holloman ex rel. Holloman v. Harland, 370 F.3d

 1252, 1265 (11th Cir. 2004).

        Once the defendant establishes that he or she was acting within his or her discretionary

 authority, the burden shifts to the plaintiff to show that the defendant is not entitled to qualified

 immunity. Lee, 284 F.3d at 1194. To defeat the defense of qualified immunity, the plaintiff must

 establish that: (1) the facts alleged show the defendant’s conduct violated a constitutional right,

 and (2) at the time of violation, the constitutional right was clearly established. Id. (citing Saucier

 v. Katz, 533 U.S. 194 (2001)).

        Here, Plaintiff alleges that Defendant Llorens was acting within his discretionary authority,

 (SAC ¶¶ 17, 25), and thus, the burden shifts to Plaintiff to show that Defendant is not entitled to

 qualified immunity. Plaintiff has not and cannot meet this burden. First, as discussed above,

 Plaintiff has failed to establish any violation of procedural due process. He has not plausibly

 alleged that he was deprived of the appropriate notice and opportunity to be heard as required

 under procedural due process, nor are there inadequate state remedies to address any such

 deprivation as required to establish a violation of a constitutional right. Where, as here, there is

 no violation of a constitutional right, qualified immunity should be granted and there is no need to

 consider whether the constitutional right in question was clearly established. Hope v. Pelzer, 536

 U.S. 730, 793 (2002).



                                                   22
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 23 of 26 PageID 561




          Should the inquiry proceed to the second step of the qualified immunity analysis, Plaintiff

 cannot demonstrate that the rights violated were clearly established at the time the decisions were

 made. A clearly established right is one where “a reasonable official would understand that what

 he is doing violates that right.” Id. at 739. In addition, in order to find a violation of clearly

 established law, the court may only look to decisions of the United States Supreme Court, the

 Eleventh Circuit, or the Supreme Court of Florida. See Carruth v. Bentley, 942 F.3d 1047, 1054

 (11th Cir. 2019). There are no such decisions establishing that, under the facts pled in this case,

 Defendant Llorens violated clearly established law.

          There is no decision of the Supreme Court of Florida, Eleventh Circuit, or United States

 Supreme Court that would establish that Defendant violated any clearly established right by the

 facts of this case. Specifically, in summary,14 the Second Amended Complaint and its exhibits

 demonstrate the following facts:

         11/1/2018 – Plaintiff was provided with notice of the sexual harassment complaint made

 against him by an FGCU student.

         11/6/2018 – Plaintiff was given an opportunity to be heard regarding the complaint.

         11/21/2018 – Plaintiff was provided notice of the findings of the investigation, the evidence

 reviewed, and reason for those findings.

         11/27/2018 – Plaintiff was provided with notice of the intent to terminate his employment,

 an opportunity to be heard prior to that decision being made, the reason the University was

 contemplating his termination, and an explanation of why the University was contemplating his

 termination.



 14
   Defendant has discussed in detail each of these events in this Motion. For the purpose of this
 argument, they are presented here in summary form.

                                                   23
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 24 of 26 PageID 562




        11/30/2018 – Plaintiff was provided with an opportunity to be heard prior to the decision

 to terminate his employment.

        12/5/2018 – After reviewing Plaintiff’s response, Defendant Llorens provided notice of the

 decision to terminate Plaintiff’s employment, the reason for the decision, and an explanation of

 why the University reached this decision. It also explained that this decision was subject to the

 grievance and arbitration provision of the CBA.

        12/7/2018 – Plaintiff’s employment was terminated.

        12/18/2018 – Plaintiff filed a grievance challenging his termination under the CBA. In

 doing so, by the express language of the CBA, Plaintiff elected not to take advantage of the other

 state remedies available to him.

        1/10/2019 – Plaintiff had an opportunity to be heard at a grievance meeting. During the

 grievance process, Plaintiff had the right to present any evidence in support of the grievance and,

 upon written request, to seek copies of any documents relevant to the grievance.

        1/25/2019 – Plaintiff had another opportunity to be heard through a grievance meeting.

        2/19/2019 – Plaintiff received notice of the denial of the grievance, including an

 explanation of the reason why each violation was unfounded and identification of the evidence

 used to reach that determination. Plaintiff had an opportunity to have the grievance heard in an

 arbitration hearing.

        3/21/2019 – The deadline under the CBA for Plaintiff and the Union to file a request for

 arbitration.

         Based on these facts, there is no decision of the Supreme Court of Florida, Eleventh Circuit,

 or United States Supreme Court that would have provided notice to Defendant Llorens that there

 is a violation of the due process clause under these circumstances. Because Plaintiff cannot



                                                  24
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 25 of 26 PageID 563




 establish any violation of a clearly established constitutional right, Defendant Llorens is entitled

 to qualified immunity. Thus, Counts I and II of Plaintiff’s Second Amended Complaint must be

 dismissed with prejudice.

 IV.    Conclusion

        WHEREFORE, Defendant, JAMES LLORENS, respectfully requests that the Court grant

 this Motion to Dismiss, dismiss the Second Amended Complaint with prejudice, and provide all

 other relief deemed appropriate and just.

        Dated this 8th day of May, 2020.

                                               Respectfully submitted,

                                               s/Sacha Dyson
                                               GREGORY A. HEARING
                                               Florida Bar No.: 817790
                                               gregory.hearing@gray-robinson.com
                                               SACHA DYSON
                                               Florida Bar No.: 509191
                                               sacha.dyson@gray-robinson.com
                                               KEVIN M. SULLIVAN
                                               Florida Bar No.: 1003812
                                               kevin.sullivan@gray-robinson.com
                                               GRAYROBINSON, P.A.
                                               401 E. Jackson Street, Suite 2700
                                               P.O. Box 3324
                                               Tampa, Florida 33602 (33601-3324)
                                               TEL: (813) 273-5000
                                               FAX: (813) 273-0072
                                               Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 8th day of May, 2020 I electronically filed the foregoing

 with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

 filing to the following:

        Floyd Yarnell, Esq.
        Don Peterson, Esq.
        Yarnell & Peterson, P.A.

                                                 25
Case 2:19-cv-00727-SPC-NPM Document 68 Filed 05/08/20 Page 26 of 26 PageID 564




       3431 Pine Ridge Road, Suite 101
       Naples, FL 34109

       Timothy Edwards, Esq.
       Edwards Law Group, LLC
       873 Peregrine Circle
       Oregon, WI 53575
       ATTORNEYS FOR PLAINTIFF



                                         s/Sacha Dyson
                                         Attorney




                                          26
